DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant application filed, 09/17/2019, is a continuation of 16/525,142, filed 07/29/2019 which is a continuation of 16/175,335, filed 10/30/2018, now U.S. Patent No. 10,367,353.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,367,353. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claim(s). Claim 1 of the Patent contains every element of claim 1 
Claim 1 is also  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/525,142 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claim(s). Claim 1 of the reference Application contains every element of claim 1 of the instant application as shown in the table below and as such anticipate(s) the claim of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Instant Application – Claim 1
Patent No. 10,367,353 – Claim 1
1. A system comprising: a flexible datacenter comprising: a power input system; a first computing system powered by the power input system; a queue system configured to organize a plurality of computational operations; and a second computing system configured to: determine, using the queue system, a computational operation for performance; determine whether to assign the computational operation for performance at the first computing system; and based on a determination to assign the computational operation for performance at the first computing system, assign the computational operation for performance at the first computing system.
1. A system comprising a flexible datacenter comprising: a behind-the-meter power input system, a first power distribution system, a datacenter control system, and a first plurality of computing systems powered by the behind-the-meter power input system via the first power distribution system, wherein the flexible datacenter control system is configured to modulate power delivery to the plurality of computing systems based on one or more monitored power system conditions or an operational directive; a critical datacenter comprising: a power input system, a second power distribution system, a critical datacenter control system, and a second plurality of computing systems powered by the power input system via the second power distribution system; a queue system configured to organize a plurality of computational operations, wherein the queue system is distributed into multiple queue subsystems with each queue subsystem organizing a set of computational operations according to rules associated with that queue subsystem; a first communication link connecting the flexible datacenter, the critical datacenter, and the queue system; and a routing control system configured to (i) identify, using the queue system, a computational operation to be performed, (ii) determine whether to route the computational operation to the flexible datacenter, and (iii) based on a determination to route the computational operation to the flexible datacenter, cause the computational operation to be sent to the flexible datacenter via the first communication link.



Instant Application – Claim 1
Patent App. No. 16/525,142 – Claim 1
1. A system comprising: a flexible datacenter comprising: a power input system; a first computing system powered by the power input system; a queue system configured to organize a plurality of computational operations; and a second computing system configured to: determine, using the queue system, a computational operation for performance; determine whether to assign the computational operation for performance at the first computing system; and based on a determination to assign the computational operation for performance at the first computing system, assign the computational operation for performance at the first computing system.
1. A system comprising: a flexible datacenter comprising: a power input system; a first computing system powered by the power input system; a queue system configured to organize a plurality of computational operations; and a second computing system configured to: determine, using the queue system, a computational operation for performance; determine whether to assign the computational operation for performance at the first computing system; and based on a determination to assign the computational operation for performance at the first computing system, assign the computational operation for performance at the first computing system.



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “system configured to” as recited in claim 1.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mick et al. (2013/0304903) in view of Steven et al. (2015/0278968).

As per claim 1, Mick et al. teaches a system comprising: a flexible datacenter comprising: 
a queue system configured to organize a plurality of computational operations [see Mick et al., paragraphs 0122-0126 and 0132-0133]; and 
a second computing system configured to: determine, using the queue system, a computational operation for performance; 
determine whether to assign the computational operation for performance at the first computing system; and 
based on a determination to assign the computational operation for performance at the first computing system, assign the computational operation for performance at the first computing system [see Mick et al., paragraphs 0178-0179]. 
Mick et al. fails to teach however Steven et al. in the same field of endeavor teaches
a power input system; a first computing system powered by the power input system [see Steven et al., paragraphs 0126 and 0213].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mick et al. with Steven et al. in order to relieve time-dependent and/or geographically-dependent limitations on the power grid's ability to support transmission of electricity.

As per claim 2, Mick-Steven teaches the system of claim 1, wherein the queue system includes multiple queue subsystems, and wherein each queue subsystem organizes a set of computational operations of the plurality of computational operations according to rules associated with the queue subsystem [see Mick et al., paragraph 0038]. 

As per claim 3, Mick-Steven teaches the system of claim 2, wherein the flexible datacenter includes at least one queue subsystem of the multiple queue subsystems [see Mick et al., paragraph 0052]. 

As per claim 4, Mick-Steven teaches the system of claim 3, wherein the at least one queue subsystem organizes computational operations for subsequent performance by at least the first computing system of the flexible datacenter [see Mick et al., paragraph 0055]. 

As per claim 5, Mick-Steven teaches the system of claim 4, wherein the second computing system is configured to determine whether to assign the computational operation for performance at the first computing system based on a quantity of computational operations awaiting performance at the at least one queue subsystem [see Mick et al., paragraph 0070]. 

As per claim 6, Mick-Steven teaches the system of claim 5, wherein the second computing system is further configured to determine whether to assign the computational operation for performance at the first computing system based on behind-the-meter ("BTM") power availability at the first computing system [see Steven et al., paragraph 0213]. 

As per claim 7, Mick-Steven teaches the system of claim 1, wherein the second computing system is positioned remotely from the flexible datacenter [see Mick et al., paragraph 0090]. 

As per claim 8, Mick-Steven teaches the system of claim 7, wherein the second computing system is configured to modulate power delivery to the first computing system based on one or more monitored power system conditions [see Mick et al., paragraph 0026]. 

As per claim 9, Mick-Steven teaches the system of claim 8, wherein the one or more monitored power system conditions comprises: behind-the-meter ("BTM") power availability at the first computing system [see Steven et al., paragraph 0026]. 

As per claim 10, Mick-Steven teaches the system of claim 8, wherein the one or more monitored power system conditions comprises: one or more of excess local power generation at a local station level, excess local power generation that a grid cannot receive, local power generation subject to economic curtailment, local power generation subject to reliability curtailment, local power generation subject to power factor correction, low local power generation, start up local power generation situations, transient local power generation situations, or testing local power generation situations where there is an economic advantage to using local behind-the-meter power generation [see Mick et al., paragraph 0070]. 

As per claim 11, Mick-Steven teaches the system of claim 1, wherein the flexible datacenter further comprises: a datacenter control system, wherein the datacenter control system is configured to modulate power delivery to the first computing system based on an operational directive [see Steven et al., paragraph 0029]. 

As per claim 12, Mick-Steven teaches the system of claim 11, wherein the datacenter control system is configured to receive the operational directive from the second computing system via wireless communication [see Mick et al., paragraph 0109]. 

As per claim 13, Mick-Steven teaches the system of claim 1, wherein the power input system is configured to receive power from a power generation system prior to the power undergoing step-up transformation for transmission to a grid [see Steven et al., paragraph 0040]. 

As per claim 14, Mick-Steven teaches the system of claim 1, further comprising: a second flexible datacenter, wherein a second queue subsystem of the queue system is located at the second flexible datacenter [see Mick et al., paragraph 0094]. 

As per claim 15, Mick-Steven teaches the system of claim 14, wherein the flexible datacenter is coupled to a first power generation system and the second flexible datacenter is coupled to a second power generation system, and wherein the second computing system is configured to determine whether to route the computational operation to the first computing system based on a combination of behind-the-meter ("BTM") power availability at the flexible datacenter and the second flexible datacenter and respective quantities of computational operations at a queue subsystem at the flexible datacenter and the second queue subsystem at the second flexible datacenter [see Mick et al., paragraphs 0178-0179].

As per claim 16, Mick et al. teaches a method comprising: determining, by a first computing system and using a queue system, a computational operation for performance, wherein the queue system organizes a plurality of computational operations [see Mick et al., paragraphs 0122-0126 and 0132-0133]; 
determining whether to assign the computational operation for performance at a second computing system, wherein the second computing system is located at a flexible datacenter; and
based on the determination to assign the computational operation for performance at the second computing system, assigning, by the first computing system, the computational operation for performance at the second computing system [see Mick et al., paragraphs 0178-0179]. 
Mick et al. fails to teach however Steven et al. in the same field of endeavor teaches wherein the flexible datacenter includes a power input system configured to power the second computing system [see Steven et al., paragraphs 0126 and 0213].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mick et al. with Steven et al. in order to relieve time-dependent and/or geographically-dependent limitations on the power grid's ability to support transmission of electricity.

As per claim 17, Mick-Steven teaches the method of claim 16, wherein assigning the computational operation for performance at the second computing system comprises: assigning the computational operation to a particular queue subsystem configured to organize computational operations for performance at the second computing system according to rules associated with the particular queue subsystem, wherein the queue system includes at least the particular queue subsystem and a second queue subsystem [see Mick et al., paragraph 0210].   

As per claim 18, Mick-Steven teaches the method of claim 16, wherein determining whether to assign the computational operation for performance at the second computing system comprises: determining whether to assign the computational operation for performance at the second computing system based on behind-the-meter ("BTM") power availability at the power input system of the flexible datacenter [see Steven et al., paragraph 0106]. 

As per claim 19, Mick-Steven teaches the method of claim 16, further comprising: based on determining to not assign the computational operation for performance at the second computing system, determining whether to assign the computational operation for performance at a third computing system, wherein the third computing system is located at a second flexible datacenter [see Mick et al., paragraph 0133].   

As per claim 20, Mick-Steven teaches the method of claim 19, further comprising: based on determining to assign the computational operation for performance at the third computing system, assigning the computational operation to a queue subsystem at the second flexible datacenter such that the third computing system subsequently performs the computational operation [see Mick et al., paragraph 0179].

There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANODHI SERRAO/ 

Ranodhi N. Serrao
Primary Examiner, Art Unit 2444